Title: To Thomas Jefferson from John P. Whitwell and Andrew Oliver, Jr., 6 June 1803
From: Whitwell, John P. and Oliver, Jr., Andrew
To: Jefferson, Thomas


          
            Boston 6th June 1803
          
          We, the Subscribers, citizens of the Town of Boston, with the greatest deference, and respect, humbly beg leave to enclose a Copy of a Letter from ourselves to the Secretary of the Navy; and to solicit thereto, the momentary attention and interference of the Chief Magistrate of the Union; whose exalted Character, whether Moral, Political, or Literary, we have ever beheld with the highest attachment & veneration.   The ground of this application rests upon the commonly receiv’d maxim, That the Inhabitants of a City, possess a superior claim to the emoluments arising from the outfit of a Public Vessel where She may happen to be Station’d or constructed.—
          The grievance specified in the enclos’d may at first appear to be merely personal and interested; but, we are at liberty to State as the belief of others, whose opinions are more influential than our own, that similar deviations from established customs might serve to excite, the regret of the well-wishers to the present policy; and the open exultation of its political opponents—
          With due reflection, and adequate respect, we subscribe ourselves, Your Servts. & political adherents
          
            John P. Whitwell
            Andrew Oliver Junr
          
        